MEMORANDUM **
Nancy Mary P. Reyes Castro appeals from the 78-month sentence imposed following her guilty-plea conviction for illegal possession of a firearm, in violation of 18 U.S.C. § 922(g), and distribution of at least 50 grams of methamphetamine, in violation of 21 U.S.C. § 841(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
*588After reviewing the record, we cannot say that the district court clearly erred when it denied appellant relief under the safety valve. See United States v. Ajugwo, 82 F.3d 925, 929 (9th Cir.1996) (reviewing denial of safety-valve relief for clear error). To the extent the district court should have specifically addressed the safety-valve criteria on the record at the sentencing hearing, see Fed.R.Crim.P. 32(i)(3)(B), we find no plain error in its failure to do so. That failure did not affect appellant’s substantial rights inasmuch as she received a sentence below the 10-year mandatory minimum sentence applicable to her crime. See Fed.R.Crim.P. 52(b) (stating that claims not raised in the district court cannot lead to reversal on appeal unless they affect the defendant’s substantial rights); cf. also United States v. Benz, 472 F.3d 657, 661-62 (9th Cir.2006) (holding that error relating to the mandatory minimum affects a defendant’s substantial rights).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.